Citation Nr: 1613929	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970, including combat service in the Republic of Vietnam.  The Veteran reported also having combat service in Cambodia.  His decorations include two Bronze Star Medals, an Air Medal, and two Army Commendation Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's cervical degenerative disc disease had its onset during combat service in Vietnam.

2.  The Veteran's left shoulder rotator cuff impingement had its onset during combat service in Vietnam.

3.  The Veteran's right shoulder rotator cuff impingement had its onset during combat service in Vietnam.

4.  The Veteran's lumbar degenerative disc disease had its onset during combat service in Vietnam.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for cervical degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for establishing entitlement to service connection for left shoulder rotator cuff impingement have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for establishing entitlement to service connection for right shoulder rotator cuff impingement have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for establishing entitlement to service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In cases where a combat veteran seeks service connection for an injury or disease he or she claims was incurred in or aggravated by combat service, VA shall accept lay or other evidence of service incurrence as sufficient proof of service-connection of that injury or disease, provided that the evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the veteran is not only entitled to a presumption that the combat injury giving rise to a disability occurred, but also that the disability itself was incurred in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (finding that the veteran was entitled to the presumption that he suffered from hearing loss while on active duty, not just that he suffered acoustic trauma).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the injury or disease incurred in service.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Neck, Left Shoulder, Right Shoulder, and Low Back Disabilities

The Veteran testified at the hearing that he served in combat in Vietnam and Cambodia.  During that time, he performed over 50 jumps from helicopters with loaded packs and without a parachute.  See Hearing Transcript.  He testified that he sustained left shoulder, right shoulder, neck, and low back injuries secondary to his combat service, to include jumping from helicopters.  He stated that in the early 1970s he began to receive treatment for these injuries.  Further, he indicated that the pain caused by his injuries have been ongoing since service.  The Veteran's wife noted in a January 2016 statement that when jumping from helicopters, the Veteran reported that his pack would slam on his back, and on the back of his head and neck.  She also stated that the Veteran still suffers from pain and uses Norco for pain management.  The Veteran's description of his injuries is consistent with the circumstances, conditions and hardships of his service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injuries.

Additionally, the medical evidence shows that the Veteran currently has left shoulder, right shoulder, neck, and low back disabilities.  An October 2001 lumbar spine x-ray revealed scoliosis and narrowing of the L5-S1 intervertebral disc space.  A private physician indicated in an October 2009 statement that he had arthritic changes in the cervical spine.  Further, a private chiropractor opined in a November 2009 statement that his service had significantly contributed to his spinal degenerative conditions and it was very likely that his 50 or more jumps from helicopters with heavy packs and gear caused the deterioration of his spine.  A private physician noted in a November 2009 statement that he had recurrent neck, low back, and knee pain.  He opined that the Veteran's activities in service may have contributed to these problems.

The Veteran was provided a VA examination in January 2010.  The examiner opined that his conditions were less likely as not related to service.  The Veteran was also provided a VA examination in March 2013.  The examiner noted diagnoses of degenerative disc disease and degenerative joint disease of the cervical and lumbar spine, and bilateral rotator cuff impingement.  However, she opined that his conditions were less likely than not incurred in or caused by the claimed in-service injuries.  Nevertheless, a private physician noted in a January 2016 statement that he had arthritic changes in the left shoulder and neck, and opined that his service could have contributed to the severity of these current conditions.

The Board finds the Veteran competent to report observing left shoulder, right shoulder, neck, and low back symptoms during service and since separation, and further finds his and his wife's accounts of ongoing left shoulder, right shoulder, neck, and low back pain and limitations credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the VA examiners opined that the Veteran's currently diagnosed left shoulder, right shoulder, neck, and low back disabilities are not related to his service, the basis for these conclusions do not account for his competent, credible and probative accounts of left shoulder, right shoulder, neck, and low back pain, to include onset and recurrence since separation from service.  Further, the Board affords probative weight to the treating providers' opinions linking the Veteran's disabilities with service.  Therefore, the Board can find no compelling reason to afford the examiners' opinions any greater degree of evidentiary value than the Veteran's own testimony and the opinions of the treating providers.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his left shoulder, right shoulder, neck, and low back disabilities became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related left shoulder, right shoulder, neck, and low back injuries, the credible history of left shoulder, right shoulder, neck, and low back symptoms since service, and the diagnoses of degenerative disc disease and degenerative joint disease of the cervical and lumbar spine, and bilateral rotator cuff impingement, the Board finds that service connection is warranted because the disabilities had their onset in service.  


ORDER

Service connection for cervical degenerative disc disease is granted.

Service connection for left shoulder rotator cuff impingement is granted.

Service connection for right shoulder rotator cuff impingement is granted.

Service connection for lumbar degenerative disc disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


